DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-10, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Applicant remarks that surface characteristics include roughness (hairline) as an example. Remarks p. 8 (Jan. 15, 2021). Even though roughness (hairline) is in the originally filed disclosure, only one example is not enough to give support to all surface characteristics. 

Claims 2-5, 7, 9-10, 13, and 16-20. These claims are rejected for being dependent upon rejected claims.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7, 9-10, and 13-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 & 14-15. The limitation “12%” lacks what kind of percent is used, be it mass, volume, etc., therefore this claim is indefinite.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Okada, U.S. Patent No. 3,535,213 in view of Hees et al., U.S. Patent No. 3,840,441 [hereinafter Hees], Li, CN 107502901 A, Sutton et al., U.S. Patent No. 3,832,292 [hereinafter Sutton], and Mabuchi et al., U.S. Patent App. Pub. No. 2002/0033344 A1 [hereinafter Mabuchi]. A machine translation was used for Li.
Claim 6. The following reference(s) render this claim obvious. The parentheses at the end of a limitation indicate the prior art’s teachings.
I. Okada
A method of passivation surface treatment (forming a chromate film; Okada abstract) for stainless steel (stainless steel; Okada col. 5 ll. 43-46), the method comprising: 
performing degreasing of stainless steel (degreasing; Okada col. 2 ll. 7-33, col. 5 ll. 15-21); and  
performing pickling [on] the stainless steel that underwent the degreasing (pickling; id.). 
II. Electrolytic Pickling - Hees
Okada does not explicitly teach electrolytic pickling by immersing in a pickling solution having phosphoric acid (H3PO4) and while the stainless steel is connected to an anode and [applying for] a time of between 30 to 180 seconds during which the voltage is applied to the pickling solution.
However, Okada must achieve pickling somehow.
Hees teaches an electrolytic pickling method with a bath comprising phosphoric acid and sulfuric acid providing sulfate ions in a concentration of 2-25 wt%. Hees col. 3 ll. 10-72. Hees further teaches the method further comprises connecting the substrate to the anode and electrolyzing for a period of 0.2-3 minutes and at a preferred temperature of 60-70°C. Id. Hees teaches this cleaning the substrate with pickling assures protection of the surface. Hees col. 1 ll. 57-72.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s pickling with Hees’s electrolytic pickling method in order to assure protection of the surface. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s pickling with Hees’s electrolytic pickling method to yield the predictable result of having a suitable pickling method to clean a surface.
III. Voltage – Li
Okada does not explicitly teach [applying] a voltage of between 0.5 to 5.0 V applied to the pickling solution.
However, Hees must apply a voltage.
Li teaches that 0-2 V is a suitable voltage to electrolytically pickle. Li [0018]-[0019], claim 6.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s voltage with Li’s 0-2 V to yield the predictable result of having a suitable voltage to electrolytically pickle.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
IV. 12% Chrome – Sutton
Okada is silent on stainless steel containing at least 12% chrome.
But stainless steel must contain some amount of chrome, thereby motivating a person having ordinary skill in the art to look to the prior art.
Sutton teaches that stainless steels usually contain about 13-25 wt% chromium, leading to corrosion resistance. Sutton col. 2 ll. 13-19.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s stainless steel chrome content to be Sutton’s 13-25 wt% to lead to corrosion resistance.
V. Controlling – Mabuchi
Okada is silent on controlling a voltage.
However, Mabuchi teaches that controlling voltage will control the extent of descaling. Mabuchi [0069], fig. 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s voltage with Mabuchi’s control to control the extent of descaling.
VI – Surface Characteristics
“[I]f a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” MPEP § 2112.02.
Because the claimed method with its voltage and time leads to surface characteristics being maintained and since the prior art teaches the claimed method, then the claimed method would also teach the claimed “such that surface characteristics of the stainless steel is maintained.” See App. Spec. p. 10 l. 22 – p. 11 l. 2, see also Remarks p. 8 (Jan. 15, 2021).

Claim 2. The aforementioned prior art teaches the method of claim 6, wherein a temperature of the pickling solution is between 50 to 70°C (Hees teaches electrolyzing for a period of 0.2-3 minutes and at a preferred temperature of 60-70°C; Hees col. 3 ll. 10-72, see claim 6 rejection)

Claim 3. The aforementioned prior art teaches the method of claim 6, wherein the pickling solution further comprises sulfuric acid (H2SO4) (rejected for similar reasons stated in the claim 6 rejection).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Hees, Li, Sutton, and Mabuchi as applied to claim 3 above, and further in view of Batcheller, U.S. Patent No. 2,375,613. 
Claim 4. The following reference(s) render this claim obvious.
I. References of Claims 6 & 3
The aforementioned prior art teaches the method of claim 3, wherein the pickling solution comprises phosphoric acid (H3PO4) (Hees teaches phosphoric acid; Hees col. 3 ll. 10-72, see claim 6 rejection) and sulfuric acid (H2SO4) more than 0% by weight and equal to or less than 30 % by weight (Hees teaches sulfuric acid providing sulfate ions in a concentration of 2-25 wt%; id.).  
II. Phosphoric Acid concentration – Batcheller
Okada does not explicitly teach phosphoric acid equal to or more than 70% by weight and less than 100 % by weight.
Batcheller teach that a pickling bath comprising phosphoric acid and sulfuric acid may have 70% phosphoric acid. Batcheller p. 2 left col. l. 74 – right col. l. 51. Batcheller uses weight percent. Batcheller p. 1 right col. ll. 21-54. A person having ordinary skill in the art would have recognized this to be a suitable percentage to pickle with.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s phosphoric acid percentage with Batcheller’s 70 wt% phosphoric acid to yield the predictable result of having a suitable phosphoric acid percent to pickle with.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Hees, Li, Sutton, and Mabuchi as applied to claim 3 above, and further in view of Harada, JP S64-036782 A, Lancy, U.S. Patent No. 3,481,851, Ethicon Suture Laboratories Inc., GB 683,638 [hereinafter Ethicon], Nachtman, U.S. Patent No. 2,330,608, Petrocelli et al., U.S. Patent No. 3,407,129 [hereinafter Petrocelli], and Sato et al., U.S. Patent App. Pub. No. 2015/0118518 [hereinafter Sato].  A machine translation was used for Harada.
Claim 5. Okada does not explicitly teach the claim 3, wherein the pickling solution further comprises chromic acid, glycerin, ammonium citrate and sodium nitrate as additives.  
I. Chromic Acid – Harada and Lancy
Harada teaches that oxidizing agents such as chromic acid anhydride may be used on steel. Harada abstract, p. 4. Lancy teaches that chromic acid’s use as an oxidizing acid leads to good solvent action. Lancy col. 3 ll. 25-44. Lancy further teaches that mixing chromic acid with various other inorganic acids may “give the right solvent and inhibiting action as well as viscosity for a preferred rate of dissolution of the metal.” Id. Lancy specifically teaches the use of sulfuric acid. Lancy col. 3 ll. 45-56.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with chromic acid for use as an oxidizing acid which leads to good solvent action.
II. Glycerin – Ethicon and Nachiman
Ethicon teaches that polyhydroxy organic compounds such as glycerin reduces hydrogen evolution and modifications and proportions of the ingredients are less frequently required and lessens criticality. Ethicon p. 2 ll. 61-102, p. 3 ll. 36-104. Nachiman teaches that electroless deoxidizing (i.e. pickling) solutions may also be used electrolytically. Nachiman p.2 left col. ll. 27-41. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Ethicon’s glycerin to reduce hydrogen evolution, lessen the frequency of modifications and proportions of the ingredients, and/or lessen criticality.
III. Ammonium Citrate - Petrocelli
	Petrocelli teaches that ammonium citrate is a known electrolyte for electrolytic descaling (i.e. pickling). Petrocelli col. 4 l. 70 – col. 5 l. 15, fig. 1. Petrocelli teaches that the salt of a nitrogen base and an organic acid (such as citric acid) may be used as a chelating agent. Petrocelli col. 1 ll. 38-64.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the aforementioned prior art’s electrolyte with Petrocelli’s ammonium citrate for use as a chelating agent.
IV. Sodium Nitrate – Sato and Nachiman
Sato teaches that sodium nitrate suppresses excessive pickling. Sato [0096]. Nachiman teaches that electroless deoxidizing (i.e. pickling) solutions may also be used electrolytically. Nachiman p.2 left col. ll. 27-41. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Sato’s sodium nitrate to suppress excessive pickling.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Hees, Li, Sutton, and Mabuchi as applied to claim 6 above, and further in view of Morito et al., JP H08-325751 A and Vazirani, U.S. Patent No. 3,632,389. A machine translation was used for Morito et al. [hereinafter Morito].
Claim 7. The following reference(s) render this claim obvious.
I. References of Claim 6 
The aforementioned prior art teaches the method of claim 6, further comprising: performing electrolytic passivation where the stainless steel that underwent the electrolytic pickling is immersed in a passivation solution (chromate solution; Okada col. 2 ll. 6-33) for 5 seconds or more during the performing of the electrolytic passivation (1-60 seconds; id.).  
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
II. Dichromic Acid & Chromium Sulfate – Morito
Okada does not explicitly teach including dichromic acid and chromium sulfate.
However, Okada does teach that the “chromate treatment itself can be done with any known process.” Okada col. 2 ll. 6-33.
Morito teaches a method comprising a chromate bath comprising dichromic acid and trivalent chromium. Morito abstract, [0031]. Morito further teaches the trivalent chromium may be chromium sulfate. Morito [0101]. Morito teaches this method is excellent in corrosion resistance and continuous manufacturability. Morito [0030]. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Morito’s method comprising a chromate bath to yield a bath excellent in corrosion resistance and/or continuous manufacturability. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Morito’s method comprising a chromate bath to yield the predictable result of having a suitable bath to chromatize with.
III. Voltage - Vazirani
Okada does not explicitly teach a voltage of between 0.5 to 5.0 V is applied.
But Okada must apply some voltage.
Vazirani teaches that a preferred voltage of 2-6 V may be used to deposit chromate. Vazirani abstract, col. 3 ll. 27-43.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s voltage with Vazirani’s 2-6 V to yield the predictable result of having a suitable voltage to deposit chromate with.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
	
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morito in view of Okada, Hees, Li, Tajkowski, U.S. Patent No. 3,899,366, Sutton, and Mabuchi.
Claim 14. The following reference(s) render this claim obvious.
I. Morito
Morito teaches a method of passivation surface treatment for steel (electrolytic chromated steel; Morito abstract, [0001]), the method comprising: 
performing electrolytic degreasing of the 
performing electrolytic passivation by immersing the 
II. Stainless – Okada and Sutton
Morito does not explicitly teach the steel to be stainless containing at least 12% chrome.
However, Morito’s steel must be some specific alloy.
Okada teaches that stainless steel may be chromated. Okada col. 5 ll. 15-46. Morito also desires corrosion resistance. Morito [0030]. Furthermore, Sutton teaches that stainless steels usually contain about 13-25 wt% chromium, leading to corrosion resistance. Sutton col. 2 ll. 13-19.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s steel to be Okada’s stainless along with Sutton’s 13-25 wt% chrome to add corrosion resistance. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s steel to be Okada’s stainless along with Sutton’s 13-25 wt% chrome to yield the predictable result of having a suitable steel alloy for chromating.
III. Pickling – Okada and Hees
Morito does not explicitly teach performing electrolytic pickling by immersing the stainless steel that underwent degreasing in a pickling solution having phosphoric acid (H3PO4) while the stainless steel is connected to an anode and applying a voltage . . . for between 30 to 180 seconds to the pickling solution.
Hees teaches an electrolytic pickling method with a bath comprising phosphoric acid and sulfuric acid providing sulfate ions in a concentration of 2-25 wt%. Hees col. 3 ll. 10-72. Hees teaches the method further comprises connecting the substrate to the anode and electrolyzing for a period of 0.2-3 minutes and at a preferred temperature of 60-70°C. Hees col. 3 ll. 10-72.  Okada teaches this cleaning the substrate with pickling assures protection of the surface. Okada col. 1 ll. 57-72.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s pickling with Hees’s electrolytic pickling method in order to assure protection of the surface. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s pickling with Hees’s electrolytic pickling method to yield the predictable result of having a suitable pickling method to clean a surface.
IV. Voltage - Li
Morita does not explicitly teach electrolytic pickling between a voltage of between 0.5 to 5.0 V.
However this limitation is rejected for similar reasons stated in the claim 6 rejection.
V. Dichromic Acid Concentration – Morito
Morito does not explicitly teach between 0.1 to 10.0 % by weight (wt%) of dichromic acid.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Morito teaches that the hexavalent chromium (i.e. chromic acid) concentration is a variable that achieves the recognized result of affecting the chromate film sufficiency and metallic chromium deposition, hence making it a result-effective variable. See Morito [0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	VI. Chromium Sulfate Concentration – Morito
Morito does not explicitly teach between 0.1 to 3.0 wt% of chromium sulfate.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Morito teaches that the trivalent chromium concentration (i.e. chromium sulfate) is a variable that achieves the recognized result of affecting the silica deposition and bath stability, hence making it a result-effective variable. See Morito[0084]-[0085].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
VII. Corrosion Inhibitor – Tajkowski
Okada does not explicitly teach 5 wt% or less of corrosion inhibitor (excluding 0).
However, Tajkowski teaches a chromium conversion solution containing 0.07-1 wt% of corrosion inhibitor. Tajkowski col. 2 l. 49 – col. 3 l. 34. A person having ordinary skill in the art would have recognized that a corrosion inhibitor would inhibit corrosion.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Tajkowski’s 0.07-1 wt% of corrosion inhibitor to inhibit corrosion.
VIII. Controlling – Mabuchi
Okada is silent on controlling a voltage.
However, this is rejected for similar reasons stated in the claim 6 rejection.
IX. – Surface Characteristics
The claimed “such that surface characteristics of the stainless steel is maintained” is rejected for similar reasons stated in the claim 6 rejection.

Claim 9. The aforementioned prior art teaches the method of claim 14, wherein 
a temperature of the passivation solution is between 50 to 70 0C (30-70°C). Morito abstract, [0032].  
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 10. The aforementioned prior art teaches the method of claim 8, wherein the pH of the passivation solution is between 3.5 to 5.5 (2.5-3.8). Morito abstract, [0089].
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Morito in view of Okada, Hees, Li, Tajkowski, Sutton, and Mabuchi as applied to claim 14 above, and further in view of Vazirani.
Claim 13. The aforementioned prior art teaches the method of claim 14, wherein the voltage applied during the performing of the electrolytic passivation is between 3.0 to 5.0 V (rejected for similar reasons stated in the claim 7 rejection).  
Morito does not explicitly teach the time is between 60 to 180 seconds. However, Morito must use some time to deposit chromate.
However, Okada teaches electrolyzing for 1-60 seconds is a suitable time to deposit chromate. Okada col. 2 ll. 6-33.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Okada’s 1-60 seconds to yield the predictable result of having a suitable time to deposit chromate.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claims 15-16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Okada, Hees, Suzuki et al., U.S. Patent No. 5,330,850 [hereinafter Suzuki], Morito, Vazirani, Sutton, Mabuchi, and Tajkowski.
Claim 15. The following reference(s) render this claim obvious.
I. Okada and Hees
Okada teaches a method of passivation surface treatment for stainless steel, the method (rejected for similar reasons stated in the claim 6 rejection) comprising: 
performing degreasing of stainless steel (rejected for similar reasons stated in the claim 6 rejection);   
performing electrolytic pickling by immersing the stainless steel that underwent the 3PO4) while the stainless steel is connected to an anode and applying a voltage (rejected for similar reasons stated in the claims 6 & 14 rejections) of between 0.5 to 5.0 V (rejected for similar reasons stated in the claims 6 & 14 rejections) for 30 to 180 seconds to the pickling solution (rejected for similar reasons stated in the claims 6 & 14 rejections);   and 
performing electrolytic passivation where the stainless steel that underwent the electrolytic degreasing is immersed in a passivation solution (chromate solution; Okada col. 2 ll. 6-33) is applied for 5 seconds or more during the performing of the electrolytic passivation (1-60 seconds; Okada col. 2 ll. 6-33).  
II. Immersion & Electrolytic Degreasing - Suzuki
Okada does not explicitly teach immersion degreasing and performing electrolytic degreasing of the stainless steel.
Suzuki teaches preparing steel with not just immersion degreasing, but also electrolytic degreasing and pickling. Suzuki col. 13 ll. 23-30, col. 15 ll. 14-21. A person having ordinary skill in the art would have recognized this additional cleaning would have accomplished a cleaner surface.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Suzuki’s immersion and electrolytic degreasing to get a cleaner surface.
III. Voltage, Dichromic Acid & Chromium Sulfate – Morito & Vazirani
Okada does not explicitly teach including dichromic acid and chromium sulfate and a voltage of about 0.5 to 5.0 V.
However these limitations are rejected for similar reasons stated in the claim 7 rejection.
IV. 12% Chrome – Sutton
Okada is silent on stainless steel containing at least 12% chrome.
However, this limitation is rejected for similar reasons stated in the claim 6 rejection.
V. Controlling – Mabuchi
Okada is silent on controlling a voltage.
However, this limitation is rejected for similar reasons stated in the claim 6 rejection.
VI. Dichromic Acid Concentration – Morito
Morito does not explicitly teach between 0.1 to 10.0 % by weight (wt%) of dichromic acid.
However, this limitation is rejected for similar reasons stated in the claim 6 rejection.
VII. Chromium Sulfate Concentration – Morito
Morito does not explicitly teach between 0.1 to 3.0 wt% of chromium sulfate.
However, this limitation is rejected for similar reasons stated in the claim 6 rejection.
VIII. Corrosion Inhibitor – Tajkowski
Okada does not explicitly teach 5 wt% or less of corrosion inhibitor (excluding 0).
However, this limitation is rejected for similar reasons stated in the claim 6 rejection.
IX. – Surface Characteristics
The claimed “such that surface characteristics of the stainless steel is maintained” is rejected for similar reasons stated in the claim 6 rejection.

Claim 16. The aforementioned prior art teaches the method of claim 15, further comprising: drying after the performing of the electrolytic passivation (drying). Okada col. 3 ll. 7-24.  

Claim 20. The method of claim 15, further comprising: creating a passive layer having the thickness of between 15 to 20 micrometers (100-5000 angstroms, or 10-500 micrometers). Okada col. 2 ll. 7-33.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
  
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Okada, Hees, Suzuki, Morito, Vazirani, Sutton, Mabuchi, and Tajkowski as applied to claim 15 above, and further in view of Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou].
Claim 17. Okada does not explicitly teach the method of claim 15, further comprising: water washing before and after the performing of the electrolytic pickling.  
However, Lou teaches water rinsing (i.e. washing) before and after acid cleaning. Lou fig. 2. Lou teaches water rinsing (i.e. washing) removes residue solution. Lou p. 5.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lou’s water washing to remove residue solutions.

Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Okada, Hees, Suzuki, Morito, Vazirani, Sutton, Mabuchi, and Tajkowski as applied to claim 15 above and further in view of Li.
Claims 18-19. The aforementioned prior art teaches the method of claim 15, wherein the pickling solution further comprises sulfuric acid (rejected for similar reasons stated in the claims 6 and 15 rejections).
Okada does not explicitly teach (18) the method of claim 15, further comprises: neutralizing of the sulfuric acid before and after the performing of the electrolytic passivation and (19) the method of claim 18, further comprising: water washing before and after the neutralizing of the sulfuric acid.  
Li teaches a method comprising washing, then applying caustic soda, and then washing again. Li [0019], [0024]-[0028]. Li teaches this neutralizes any acid and washing cleans the surface. Id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Li’s caustic soda method to neutralize any acid and clean the surface.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that the prior art doesn’t teach maintaining surface characteristics. Remarks p. 8.
The Examiner respectfully submits that because the prior art teaches the voltage and time, the prior art would inherently teach the claimed surface characteristics.

The rest of the Applicant’s arguments are moot in light of the new rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794

                                                                                                                                                                                                 /BRIAN W COHEN/Primary Examiner, Art Unit 1794